DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on March 23, 2021 and wherein the Applicant has no amendment. 
In virtue of this communication, claims 1-20 are currently pending in this Office Action.
With respect to the rejection of claims 1-20 under 35 USC §112(a)/(b), as set forth in the previous Office Action, the Applicant’s argument, see paragraph 1 of page 8 and paragraphs 1-2 of page 9 in Remarks filed on March 23, 2021, has been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-20 under 35 USC § 112(a)/(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Visser et al (US 20120020485 A1, hereinafter Visser) and in view of references Graham (US 8363820) and Acero et al (US 20070088544 A1, hereinafter Acero). 
Claim 1: Visser teaches a system for processing audio signals (title and abstract, ln 1-4 and fig. 3A/B), the system comprising:
a headset (headset D100 in figs. 3A/B and details in figs. 4A-C) comprising: 
a beamforming microphone (including microphones MR10, MR20, MR30, ML10, ML20, ML30, MC10, etc. in fig. 3A/B and 4A-C to detect ambient sound pressure level, p.6, para 94 and generating beamforming signals, p.4, para 94) in the headset (headset D100 in figs. 3A/B), configured with a wide beam pattern (hearing-aid mode to sense far end sound sources and implemented using omnidirectional microphones and p.11-12, para 134) to sense an ambient sound level of sounds external to the headset (microphones MR10, MR20, MR30, ML10, ML20, ML30 face outside of the headset in figs. 4A-4C, and pick including background sound levels and p.2, para 60 and measuring gain level for accurately sensing the sound level and p.3, para 62 and p.3, pare 68, i.e., sounds from far end of the source and p.11-12, para 134); and 
an audio processing unit (chip or chipset includes one or more processors in fig. 39 and p.13, para 149) that configures the headset in one of a plurality of modes (operation modes including noise reduction mode in figs. 20A-C, 21A-C, 22A-C, hearing aid  mode in figs. 29—C and 30A-C, etc.) based on at least ambient sound level (SNR value of the user’s voice outputted from MC30 is 
However, Visser does not explicitly teach wherein the sensed ambient sound level is below the sound from the user for the disclosed quiet mode having the wide beam pattern by the beamforming microphone (SNR > 1), and the sensed ambient sound level is above the level of the sound from the user of the headset for the disclosed loud mode having the narrow beam pattern by the beamforming microphone (SNR < 1), and does not explicitly teach wherein the beamforming microphone in a microphone boom of the headset.
Graham teaches an analogous field of endeavor by disclosing a system (title, and abstract 1-8 and fig. 1), the system comprising: a headset (headset 50 in fig. 1) comprising: a microphone 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the loud mode and quiet mode and wherein when the sensed ambient sound level is below the level of the sound from the user of the headset, the headset is configured in the quiet mode and when the sensed ambient sound level is above the level of sound from the user of the headset, the headset is configured in the loud 
However, the combination of Visser and Graham does not explicitly teach wherein the beamforming microphone in a microphone boom of the headset.
Acero teaches an analogous field of endeavor by disclosing a system (title and abstract, ln 1-10 and fig. 3) and wherein a headset (headset in fig. 3) is disclosed to comprise a beamforming microphone (including air microphones 303, 305, 307 in fig. 3 and p.3, para 26 and for beamforming processing via beamformer 423 in fig. 4 and p.4, para 32), the beamforming microphone configured with a wide beam pattern to sense an ambient sound level of sound external to the headset (receiving ambient noise in majority of the omnidirectional microphone 307 or 607 in fig. 6 and during no speech signals at step 709 in fig. 7, compared to the speech enable mode, p.5, para 47-48) and wherein the headset is configured in a quiet mode by configuring the beamforming microphone with the wide beam pattern (no speech portions in the first and second audio signal at step 709 in fig. 7) and in a loud mode by configuring the beamforming microphone with a narrower beam pattern (noise reduction or beamforming with adaptive filters applied to focusing on the user’s speech by removing the ambient noise and at step 711 in figs. 6-7 and p.5, para 47-50) for benefits of achieving an improved performance by effective reducing ambient noise during the speech time and updating the filter parameters during noise only period (enhancing the speech, p.5, para 46 and p.6, para 61 and balance between performance and usability, p.1, para 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the headset comprising the beamforming 
Claim 11 has been analyzed and rejected according to claim 1 above.
Claim 3: the combination of Visser, Graham, and Acero further teaches, according to claim 1 above, wherein the headset automatically configures itself in the one of the plurality of modes (Visser, through the designed filters and input microphone signals and p.4, para 94 and Graham, through the detection of the microphone signal levels and whisper mode controller 12, etc. in fig. 1).
Claim 4: the combination of Visser, Graham, and Acero further teaches, according to claim 1 above, wherein the beamforming microphone comprises an array of sound sensing elements (Visser, microphone array MC10 and MC20 in fig. 1 and p.2, para 61 and Acero, microphones 307, 305, 303 are arranged on the boom 311 in fig. 3).
Claim 5: the combination of Visser, Graham, and Acero further teaches, according to claim 1 above, wherein the headset is configured in one of the plurality of modes on a continuous basis during operation of the headset (Graham, the discussion in claim 1 above and continuously monitoring the microphone signals by the VAD and SNR, etc. in fig. 2A-2C).
Claim 13 has been analyzed and rejected according to claims 11 and 3 above.
Claim 14 has been analyzed and rejected according to claims 11 and 4 above.
Claim 15 has been analyzed and rejected according to claims 11 and 5 above.

Claims 2, 6-8, 12, 16-18, are rejected under 35 U.S.C. 103 as being unpatentable over Visser (above) and in view of references Graham (above), Acero (above), and Bisgaard et al (US 20110103626 A1, hereinafter Bisgaard).
Claim 2: the combination of Visser, Graham, and Acero teaches all the elements of claim 2, according to claim 1 above, wherein the headset is configured to one of the plurality of modes (see the discussion in claim 1 above), except the user of the headset performs the headset configuration of the one of the plurality of modes.
Bisgaard teaches an analogous field of endeavor by disclosing a system for audio signal processing with a headset (title and abstract, ln 1-4 and fig. 1 and head set, p.1, para 2) and wherein the user of the headset performs configuration of the headset to be one of the plurality operation modes is disclosed (setting by an audiologist and p.2, para 36 and e.g., individual directivity pattern setting and used to process the microphone signals and p.2, para 24 and also achieving the omnidirectional pattern at αmax=180° and in term of power level and in term of signal-to-noise level in p.4, para 57-59 and para 67-68) for benefits of avoiding suppressing desired sound source direction while suppressing the undesired sound sources in all direction, i.e., improving capability of selectively suppressing the sound sources in variety of sound source directions (p.1, para 7 and para 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied where the user of the headset performs the configuration of the headset to be one of the plurality of modes, as taught by Bisgaard, to the audio processing unit in the system, as taught by the combination of Visser, Graham, and Acero, for the benefits discussed above.
Claim 6: the combination of Visser, Graham, Acero, and Bisgaard further teaches, according to claim 1 above, wherein the microphone is configured with a wide beam pattern with full sensitivity from all directions when the headset is in the quiet mode (Bisgaard, omnidirectional pattern while αmax=180° and PF<Pmin and p.4, para 57-59).
Claim 7: the combination of Visser, Graham, Acero, and Bisgaard further teaches, according to claim 1 above, wherein the headset is configured in a loud mode with the microphone configured with a narrow beam in a particular direction when the sensed ambient sound level is above that of a desired sound source (Visser, beamforming pattern in a desired direction in figs. 12-13 and Bisgaard, the microphone signal level is higher than the threshold Pmax for directivity beamforming pattern with adapted null direction and p.2, para 24, p.4, para 57).
Claim 8: the combination of Visser, Graham, Acero, and Bisgaard further teaches, according to claim 7 above, wherein the beamforming microphone is configured with a narrow beam pattern directed at the desired sound source when the headset is in the loud mode (Visser, noise reduction mode in figs. 20A-C, 21A-C, 22A-C, 23A-C and Bisgaard, α=0° and PF>Pmax and p.4, para 57).
Claim 12 has been analyzed and rejected according to claims 11 and 2 above.
Claim 16 has been analyzed and rejected according to claims 15 and 6 above.
Claim 17 has been analyzed and rejected according to claims 11 and 7 above.
Claim 18 has been analyzed and rejected according to claims 17 and 8 above.

Claims 10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Visser (above) and in view of references Grahm (above), Acero (above), and Mao (US 20090252355 A1).
Claim 20: the combination of Visser, Graham, and Acero teaches all the elements of claim 20, according to claim 1 above, except the headset is also to communicatively coupled to a gaming console.
Mao teaches an analogous field of endeavor by disclosing a system for processing audio signals (title and abstract, ln 1-6 and fig. 1) and wherein a gaming console is disclosed (media device 103 and p.1, para 2 and p.3, para 33) and wherein a headset (102 in fig. 1) is to communicatively coupled to a gaming console (fig. 1) for benefits of conveniently and efficiently alerting headset wearer for environmental situations (p.1, para 3) and flexibly configuration of the headset (p.1, para 13 and p.2, para 17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the gaming console and the headset and wherein the eadset is to communicatively coupled to the gaming console, as taught by Mao, to the system, as taught by the combination of Visser, Graham, and Acero, for the benefits discussed above.
Claim 10: the combination of Visser, Graham, Acero, and Mao further teaches, according to claim 1 above, wherein the headset is configured in the one of the plurality of modes by a gaming console (Visser, implementation can be in mobile telephone device with headset, p.13, para 149 and para 152 and p.15, para 165 and Mao, game console, p.2, para 2 and p.3, para 33).
Claim 19 has been analyzed and rejected according to claims 11 and 10 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Visser (above) and in view of references Graham (above), Acero (above), and Bisgaard’652 et al (US 20150003652 A1, hereinafter Bisgaard’626).
Claim 9: the combination of Visser, Graham, and Acero teaches all the elements of claim 9, according to claim 1 above, except explicitly teaching wherein the headset is configured in the one of the plurality of modes based on a location of the headset, although Visser teaches a location of the headset (environment of a car, street, café, etc. and p.1, para 5).
Bisgaard’652 teaches an analogous field of endeavor by disclosing a system for audio signal processing (title and abstract, ln 1-8 and fig. 1) and wherein a headset is disclosed (hearing aid 10 in fig. 1) and configured in the one of the plurality of modes based on a location of the headset (configured to flight mode while detected position in airplane and p.4, para 62 and other operation modes represented by the selected different signal processing algorithms based on the classification of acoustic environment including locations and p.1, para 9 and p.3, para 52) for benefits of achieving better sound quality and speech intelligence in variety of environment conditions (p.1, para 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the headset and wherein the headset is configured in the one of the plurality of modes based on the location of the headset, as taught .

Claims 1-5, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Keddem et al (US 20120224709 A1, hereinafter Keddem, IDS submitted on October 6, 2020) and in view of references Graham (above) and Acero (above). 
Claim 1: Keddem teaches a system for processing audio signals (title and abstract, ln 1-7, fig. 1 and details in fig. 2-3), the system comprising: a headset (headset 114a in fig. 1 and fig. 2) comprising: a microphone (124 in fig. 2 and p.2, para 30) configured to sense an ambient sound level of sounds external to the headset (sensing background noise and voice at hot mode and p.2, para 28); and an audio processing unit (a controller 202 in fig. 2) that configures the headset in one of a plurality of modes based on at least the sensed ambient sound level (depending on the signal level picked up by the microphone 124 at step 334 and compared to a threshold value at step 334 in fig. 5), wherein the headset is configured in a quiet mode when the sensed ambient sound level is below a level of sound (mic level is below the threshold at step 334 to the step timer expired 340 and disallowing microphone signal to the further processing in fig. 5) and in a loud mode when the sensed ambient sound level is above the level of sound (at step 336 and allowing mic signal to be processed in fig. 5 and p.3, para 44).
However, Keddem does not explicitly teach the level of sound is from the user of the headset and does not explicitly teach wherein the microphone is a beamforming microphone in a microphone boom of the headset, the beamforming microphone configured with a wide beam pattern and does not explicitly teach wherein the headset is configured in a quiet mode by 
Graham teaches an analogous field of endeavor by disclosing a system (title, and abstract 1-8 and fig. 1), the system comprising: a headset (headset 50 in fig. 1) comprising: a microphone configured to sense an ambient sound level of sounds external to the headset (sensing including stationary noise in around a user of the headset used for communication by a microphone 2, etc. and col 2, ln 65-67 and col 3, ln 7-16); an audio processing unit (including whisper mode controller 12, etc., in fig. 1) that configured the headset in one of a plurality of modes (normal mode, including operation gain levels SLR1, STMR1, col 4, ln 66-67 and col 5, ln 1-2 and whisper mode, the operation gain levels SLR2 or SLR3 and STMR2, STMR3 in figs. 2A-2C) based on at least the sensed ambient sound level (at least based on the calculated SNR that is speech signal level to stationary noise signal level and col 3, ln 3-16), wherein the headset is configured in a quiet mode when the sensed ambient sound level is below a level of sound from a user of the headset (SNR level is higher than the threshold T1 in step 112 from step 110 in fig. 2B, i.e., the stationary noise level is lower than the speech signal level at a certain degree) and in a loud mode when the sensed ambient sound level is above the level of sound from the user of the headset (SNR level is lower than the threshold T1 in step 100 from step 110 in fig. 2B, i.e., the stationary noise level is higher than the speech signal level at the certain degree) for benefits of achieving an improvement of acoustic environment by lowering and raising speech level adaptively in a noisy environment and quiet environment (col 1, ln 12-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the level of the sound from the user of the 
However, the combination of Keddem and Graham does not explicitly teach wherein the microphone is a beamforming microphone in a microphone boom of the headset, the beamforming microphone configured with a wide beam pattern and does not explicitly teach wherein the headset is configured in a quiet mode by configuring the beamforming microphone with the wide beam pattern and in a loud mode by configuring the beamforming microphone with a narrower beam pattern.
Acero teaches an analogous field of endeavor by disclosing a system (title and abstract, ln 1-10 and fig. 3) and wherein a headset (headset in fig. 3) is disclosed to comprise a beamforming microphone (including air microphones 303, 305, 307 in fig. 3 and p.3, para 26 and for beamforming processing via beamformer 423 in fig. 4 and p.4, para 32), the beamforming microphone configured with a wide beam pattern to sense an ambient sound level of sound external to the headset (receiving ambient noise in majority of the omnidirectional microphone 307 or 607 in fig. 6 and during no speech signals at step 709 in fig. 7, compared to the speech enable mode, p.5, para 47-48) and wherein the headset is configured in a quiet mode by configuring the beamforming microphone with the wide beam pattern (no speech portions in the first and second audio signal at step 709 in fig. 7) and in a loud mode by configuring the beamforming microphone with a narrower beam pattern (noise reduction or beamforming with adaptive filters applied to focusing on the user’s speech by removing the ambient noise and at step 711 in figs. 6-7 and p.5, para 47-50) for benefits of achieving an improved performance by effective reducing ambient noise during the speech time and updating the filter parameters 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the headset comprising the beamforming microphone in the microphone boom of the headset and the beamforming microphone configured with a wide beam pattern to sense an ambient sound level of sounds external to the headset, and wherein the headset is configured in the quiet mode by configuring the beamforming microphone with the wide beam pattern and in the loud mode by configuring the beamforming microphone with the narrower beam pattern, as taught by Acero, to the headset comprising the beamforming microphone in the system, as taught by the combination of Keddem and Graham, for the benefits discussed above.
Claim 11 has been analyzed and rejected according to claim 1 above.
Claim 2: the combination of Keddem, Graham, and Acero further teaches, according to claim 1 above, wherein the user of the headset causes the headset to be configured in the one of the plurality of modes (Keddem, by knob adjustment 118 of the threshold to control the voltage threshold to be compared with the microphone signal in fig. 2 and at step 332 in fig. 5).
Claim 3: the combination of Keddem, Graham, and Acero further teaches, according to claim 1 above, wherein the headset automatically configures itself in the one of the plurality of modes (Keddem, through the controller and switch 204 in fig. 3 and Graham, through the detection of the microphone signal levels and whisper mode controller 12, etc. in fig. 1).
Claim 4: the combination of Keddem, Graham, and Acero further teaches, according to claim 1 above, wherein the microphone comprises an array of sound sensing elements (Acero, microphones 307, 305, 303 on the boom 311 as microphone array).
Claim 5: the combination of Keddem, Graham, and Acero further teaches, according to claim 1 above, wherein the headset is configured in one of the plurality of modes on a continuous basis during operation of the headset (Graham, the discussion in claim 1 above and continuously monitoring the microphone signals by the VAD and SNR, etc. in fig. 2A-2C).
Claim 12 has been analyzed and rejected according to claims 11 and 2 above.
Claim 13 has been analyzed and rejected according to claims 11 and 3 above.
Claim 14 has been analyzed and rejected according to claims 11 and 4 above.
Claim 15 has been analyzed and rejected according to claims 11 and 5 above.

Claims 6-8, 16-18, are rejected under 35 U.S.C. 103 as being unpatentable over Keddem (above) and in view of references Graham (above), Acero (above), and Bisgaard et al (US 20110103626 A1, hereinafter Bisgaard).
Claim 6: the combination of Keddem, Acero, and Graham teaches all the elements of claim 6, according to claim 1 above, including wherein the microphone is configured with a wide beam pattern when the headset is in the quiet mode (Acero, no speech mode with the majority of the microphone 307 to sense ambient noise in an omnidirectional manner with the other microphones 305, 303 to sense ambient noise), except wherein the microphone is with full sensitivity from all directions when the headset is in the disclosed quiet mode and wide beam pattern. 
Bisgaard teaches an analogous field of endeavor by disclosing a system for audio signal processing with a headset (title and abstract, ln 1-4 and fig. 1 and head set, p.1, para 2) and wherein a microphone is disclosed (2a in fig. 1) and the microphone is with full sensitivity from all directions when the headset is in a quiet mode and wide beam pattern (omnidirectional pattern while αmax=180° and PF<Pmin and p.4, para 57-59) for benefits of avoiding suppressing desired sound source direction while suppressing the undesired sound sources in all direction, i.e., improving capability of selectively suppressing the sound sources in variety of sound source directions (p.1, para 7 and para 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the microphone is with full sensitivity from all directions when the headset is in the quiet mode and wide beam pattern, as taught by Bisgaard, to the audio processing unit and microphone in the system, as taught by the combination of Keddem, Graham, and Acero, for the benefits discussed above.
Claim 7: the combination of Keddem, Graham, and Bisgaard further teaches, according to claim 1 above, wherein the headset is configured in a loud mode with the microphone configured with a narrow beam in a particular direction when the sensed ambient sound level is above that of a desired sound source (Bisgaard, the microphone signal level is higher than the threshold Pmax for directivity beamforming pattern with adapted null direction, i.e., narrow beam in a particular direction, and p.2, para 24, p.4, para 57).
Claim 8: the combination of Keddem, Graham, Acero, and Bisgaard further teaches, according to claim 7 above, wherein the beamforming microphone is configured with a narrow F>Pmax and p.4, para 57).
Claim 16 has been analyzed and rejected according to claims 15 and 6 above.
Claim 17 has been analyzed and rejected according to claims 11 and 7 above.
Claim 18 has been analyzed and rejected according to claims 17 and 8 above.

Claims 10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keddem (above) and in view of references Grahm (above), Acero (above), and Mao (US 20090252355 A1).
Claim 20: the combination of Keddem, Graham, and Acero teaches all the elements of claim 20, according to claim 1 above, except the headset is also to communicatively coupled to a gaming console.
Mao teaches an analogous field of endeavor by disclosing a system for processing audio signals (title and abstract, ln 1-6 and fig. 1) and wherein a gaming console is disclosed (media device 103 and p.1, para 2 and p.3, para 33) and wherein a headset (102 in fig. 1) is to communicatively coupled to a gaming console (fig. 1) for benefits of conveniently and efficiently alerting headset wearer for environmental situations (p.1, para 3) and flexibly configuration of the headset (p.1, para 13 and p.2, para 17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the gaming console and the headset and wherein the eadset is to communicatively coupled to the gaming console, as taught by Mao, to 
Claim 10: the combination of Keddem, Graham, Acero, and Mao further teaches, according to claim 1 above, wherein the headset is configured in the one of the plurality of modes by a gaming console (Keddem, implementation can be in aviation headset communication system and p.1, para 5 and Mao, game console, p.2, para 2 and p.3, para 33).
Claim 19 has been analyzed and rejected according to claims 11 and 10 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Keddem (above) and in view of references Graham (above), Acero (above), and Bisgaard’652 et al (US 20150003652 A1, hereinafter Bisgaard’626).
Claim 9: the combination of Keddem, Graham, and Acero teaches all the elements of claim 9, according to claim 1 above, except explicitly teaching wherein the headset is configured in the one of the plurality of modes based on a location of the headset, although Visser teaches a location of the headset (environment of a car, street, café, etc. and p.1, para 5).
Bisgaard’652 teaches an analogous field of endeavor by disclosing a system for audio signal processing (title and abstract, ln 1-8 and fig. 1) and wherein a headset is disclosed (hearing aid 10 in fig. 1) and configured in the one of the plurality of modes based on a location of the headset (configured to flight mode while detected position in airplane and p.4, para 62 and other operation modes represented by the selected different signal processing algorithms based on the classification of acoustic environment including locations and p.1, para 9 and p.3, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the headset and wherein the headset is configured in the one of the plurality of modes based on the location of the headset, as taught by Bisgaard’652, to the system, as taught by the combination of Keddem, Graham, and Acero, for the benefits discussed above.

Claims 1-5, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20150043741 A1, IDS submitted on October 6, 2020) and in view of reference Graham (above) and Acero (above). 
Claim 1: Shin teaches a system for processing audio signals (title and abstract, ln 1-15, fig. 7), the system comprising: a headset (earphone 100 and main body 200 in fig. 7) comprising: a microphone (M3 in fig. 7) configured to sense an ambient sound level of sounds external to the headset (sensing background noise signal and p.5, para 113); and an audio processing unit (a control portion 220, etc. in fig. 7) that configures the headset in one of a plurality of modes based on at least the sensed ambient sound level (depending on the sensed noise signal compared to a threshold and p.5, para 113), wherein the headset is configured in a quiet mode when the sensed ambient sound level is below a level of sound (selecting M3 as the user voice input when the sensed noise signal is below the threshold value and p.5, para 113) and in a loud mode when the sensed ambient sound level is above the level of sound (selecting 
However, Shin does not explicitly teach the level of sound is from the user of the headset, and does not explicitly teach wherein the microphone is a beamforming microphone in a microphone boom of the headset, the beamforming microphone configured with a wide beam pattern and does not explicitly teach wherein the headset is configured in a quiet mode by configuring the beamforming microphone with the wide beam pattern and in a loud mode by configuring the beamforming microphone with a narrower beam pattern.
Graham teaches an analogous field of endeavor by disclosing a system (title, and abstract 1-8 and fig. 1), the system comprising: a headset (headset 50 in fig. 1) comprising: a microphone configured to sense an ambient sound level of sounds external to the headset (sensing including stationary noise in around a user of the headset used for communication by a microphone 2, etc. and col 2, ln 65-67 and col 3, ln 7-16); an audio processing unit (including whisper mode controller 12, etc., in fig. 1) that configured the headset in one of a plurality of modes (normal mode, including operation gain levels SLR1, STMR1, col 4, ln 66-67 and col 5, ln 1-2 and whisper mode, the operation gain levels SLR2 or SLR3 and STMR2, STMR3 in figs. 2A-2C) based on at least the sensed ambient sound level (at least based on the calculated SNR that is speech signal level to stationary noise signal level and col 3, ln 3-16), wherein the headset is configured in a quiet mode when the sensed ambient sound level is below a level of sound from a user of the headset (SNR level is higher than the threshold T1 in step 112 from step 110 in fig. 2B, i.e., the stationary noise level is lower than the speech signal level at a certain degree) and in a loud mode when the sensed ambient sound level is above the level of sound from the user 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the level of the sound from the user of the headset and other features, as taught by Graham, to the level of the sound used in the system, as taught by Shin, for the benefits discussed above.
However, the combination of Shin and Graham does not explicitly teach wherein the microphone is a beamforming microphone in a microphone boom of the headset, the beamforming microphone configured with a wide beam pattern and does not explicitly teach wherein the headset is configured in a quiet mode by configuring the beamforming microphone with the wide beam pattern and in a loud mode by configuring the beamforming microphone with a narrower beam pattern.
Acero teaches an analogous field of endeavor by disclosing a system (title and abstract, ln 1-10 and fig. 3) and wherein a headset (headset in fig. 3) is disclosed to comprise a beamforming microphone (including air microphones 303, 305, 307 in fig. 3 and p.3, para 26 and for beamforming processing via beamformer 423 in fig. 4 and p.4, para 32), the beamforming microphone configured with a wide beam pattern to sense an ambient sound level of sound external to the headset (receiving ambient noise in majority of the omnidirectional microphone 307 or 607 in fig. 6 and during no speech signals at step 709 in fig. 7, compared to the speech enable mode, p.5, para 47-48) and wherein the headset is configured in a quiet mode by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the headset comprising the beamforming microphone in the microphone boom of the headset and the beamforming microphone configured with a wide beam pattern to sense an ambient sound level of sounds external to the headset, and wherein the headset is configured in the quiet mode by configuring the beamforming microphone with the wide beam pattern and in the loud mode by configuring the beamforming microphone with the narrower beam pattern, as taught by Acero, to the headset comprising the beamforming microphone in the system, as taught by the combination of Shin and Graham, for the benefits discussed above.
Claim 11 has been analyzed and rejected according to claim 1 above.
Claim 2: the combination of Shin, Graham, and Acero further teaches, according to claim 1 above, wherein the user of the headset causes the headset to be configured in the one of the plurality of modes (Shin, switching microphones manually and p.1, para 12).
Claim 3: the combination of Shin, Graham, and Acero further teaches, according to claim 1 above, wherein the headset automatically configures itself in the one of the plurality of modes (Shin, also disclosing switching microphone automatically and p.1, para 12 and Graham, through the detection of the microphone signal levels and whisper mode controller 12, etc. in fig. 1).
Claim 4: the combination of Shin, Graham, and Acero further teaches, according to claim 1 above, wherein the microphone comprises an array of sound sensing elements (Acero, microphones 307, 305, 303 on the boom 311 as microphone array).
Claim 5: the combination of Shin, Graham, and Acero further teaches, according to claim 1 above, wherein the headset is configured in one of the plurality of modes on a continuous basis during operation of the headset (Graham, the discussion in claim 1 above and continuously monitoring the microphone signals by the VAD and SNR, etc. in fig. 2A-2C).
Claim 12 has been analyzed and rejected according to claims 11 and 2 above.
Claim 13 has been analyzed and rejected according to claims 11 and 3 above.
Claim 14 has been analyzed and rejected according to claims 11 and 4 above.
Claim 15 has been analyzed and rejected according to claims 11 and 5 above.

Claims 6-8, 16-18, are rejected under 35 U.S.C. 103 as being unpatentable over Shin (above) and in view of references Graham (above), Acero (above), and Bisgaard et al (US 20110103626 A1, hereinafter Bisgaard).
Claim 6: the combination of Shin, Graham, and Acero teaches all the elements of claim 6, according to claim 1 above, including wherein the microphone is configured with a wide except wherein the microphone is with full sensitivity from all directions when the headset is in the disclosed quiet mode and wide beam pattern. 
Bisgaard teaches an analogous field of endeavor by disclosing a system for audio signal processing with a headset (title and abstract, ln 1-4 and fig. 1 and head set, p.1, para 2) and wherein a microphone is disclosed (2a in fig. 1) and the microphone is with full sensitivity from all directions when the headset is in a quiet mode and wide beam pattern (omnidirectional pattern while αmax=180° and PF<Pmin and p.4, para 57-59) for benefits of avoiding suppressing desired sound source direction while suppressing the undesired sound sources in all direction, i.e., improving capability of selectively suppressing the sound sources in variety of sound source directions (p.1, para 7 and para 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the microphone is with full sensitivity from all directions when the headset is in the quiet mode and wide beam pattern, as taught by Bisgaard, to the audio processing unit and microphone in the system, as taught by the combination of Shin, Graham, and Acero, for the benefits discussed above.
Claim 7: the combination of Shin, Graham, Acero, and Bisgaard further teaches, according to claim 1 above, wherein the headset is configured in a loud mode with the microphone configured with a narrow beam in a particular direction when the sensed ambient sound level is above that of a desired sound source (Bisgaard, the microphone signal level is max for directivity beamforming pattern with adapted null direction, i.e., narrow beam in a particular direction, and p.2, para 24, p.4, para 57).
Claim 8: the combination of Shin, Graham, Acero, and Bisgaard further teaches, according to claim 7 above, wherein the beamforming microphone is configured with a narrow beam pattern directed at the desired sound source when the headset is in the loud mode (Bisgaard, α=0° and PF>Pmax and p.4, para 57).
Claim 16 has been analyzed and rejected according to claims 15 and 6 above.
Claim 17 has been analyzed and rejected according to claims 11 and 7 above.
Claim 18 has been analyzed and rejected according to claims 17 and 8 above.

Claims 10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (above) and in view of references Grahm (above), Acero (above), and Mao (US 20090252355 A1).
Claim 20: the combination of Shin, Graham, and Acero teaches all the elements of claim 20, according to claim 1 above, except the headset is also to communicatively coupled to a gaming console.
Mao teaches an analogous field of endeavor by disclosing a system for processing audio signals (title and abstract, ln 1-6 and fig. 1) and wherein a gaming console is disclosed (media device 103 and p.1, para 2 and p.3, para 33) and wherein a headset (102 in fig. 1) is to communicatively coupled to a gaming console (fig. 1) for benefits of conveniently and efficiently alerting headset wearer for environmental situations (p.1, para 3) and flexibly configuration of the headset (p.1, para 13 and p.2, para 17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the gaming console and the headset and wherein the eadset is to communicatively coupled to the gaming console, as taught by Mao, to the system, as taught by the combination of Shin, Graham, and Acero, for the benefits discussed above.
Claim 10: the combination of Shin, Graham, Acero, and Mao further teaches, according to claim 1 above, wherein the headset is configured in the one of the plurality of modes by a gaming console (Shin, implementation can be in smartphone and p.1, para 2 and Mao, game console, p.2, para 2 and p.3, para 33).
Claim 19 has been analyzed and rejected according to claims 11 and 10 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (above) and in view of references Graham (above), Acero (above), and Bisgaard’652 et al (US 20150003652 A1, hereinafter Bisgaard’626).
Claim 9: the combination of Shin, Graham, and Acero teaches all the elements of claim 9, according to claim 1 above, except explicitly teaching wherein the headset is configured in the one of the plurality of modes based on a location of the headset, although Visser teaches a location of the headset (environment of a car, street, café, etc. and p.1, para 5).
Bisgaard’652 teaches an analogous field of endeavor by disclosing a system for audio signal processing (title and abstract, ln 1-8 and fig. 1) and wherein a headset is disclosed (hearing aid 10 in fig. 1) and configured in the one of the plurality of modes based on a location of the headset (configured to flight mode while detected position in airplane and p.4, para 62 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the headset and wherein the headset is configured in the one of the plurality of modes based on the location of the headset, as taught by Bisgaard’652, to the system, as taught by the combination of Shin, Graham, and Acero, for the benefits discussed above.

Response to Arguments

Applicant's arguments filed on March 23, 2021 have been fully considered and but are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly meet the claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, the applicant argued: “Visser does not teach wherein the headset is configured in a quiet mode when the sensed ambient sound level is below a level of sound from a user of the headset by configuring the beamforming microphone with the wide beam pattern and in a loud mode by configuring the beam forming microphone with a narrower beam pattern when the sensed ambient sound level is above the level of sound from the user of the headset. The Office Action then looks to Graham for this deficiency. However, as noted in the cited sections of Graham, col 2, lines 65-67 and col 3, lines 7-16, Graham teaches amplifier 
In response to the argument cited above, the Office respectfully disagrees because the argument is on the incorrect ground, for example, the argument completely ignored Visser’s teaches including a plurality of modes based on at least the sensed ambient sound level for the headset (operation modes including noise reduction mode in figs. 20A-C, 21A-C, 22A-C, hearing aid  mode in figs. 29—C and 30A-C, etc.), and wherein the headset is configured in a quiet mode when the sensed ambient sound level is lower (greater SNR, p.9, para 116) by configuring the beamforming microphone with the wide beam pattern (hearing aid mode, the microphones in the pair are omnidirectional and the pickup cones are equal around the microphone pair, p.9, para 116 and detecting sounds from far end implemented by omnidirectional microphones, p.11-12, para 134) and in a loud mode by configuring the beamforming microphone with a narrower beam pattern (noise cancellation mode, the majority of user’s sounds to be picked up for communication by reducing background noise via beamforming, p.9-10, para 119 and p.10, 
On the bases of above analyses and evidences from the prior arts, the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claims 11, 20 and dependent claims 2-10, 12-19 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654